Exhibit 10.1

Kronos Incorporated

Restricted Stock Unit Agreement

Granted Under 2002 Stock Incentive Plan

 

1.

Grant of Award.

This Agreement evidences the grant by Kronos Incorporated, a Massachusetts
corporation (the “Company”) on ___________ (the “Grant Date”) to ____________
(the “Participant”) of ________ restricted stock units of the Company
(individually, an “RSU” and collectively, the “RSUs”). Each RSU represents the
right to purchase one share of the common stock, $0.01 par value per share, of
the Company (“Common Stock”) for $0.01 per share (the “Purchase Price”) as
provided in this Agreement. The shares of Common Stock that are issuable upon
vesting of the RSUs are referred to in this Agreement as “Shares.” Unless
earlier terminated pursuant to the terms hereof or to the Company’s 2002 Stock
Incentive Plan (the “Plan”), this award shall expire on ______________ (the
“Original Expiration Date”).

 

2.

Vesting.

(a)           This award shall vest as to __% of the original number of RSUs on
the first anniversary of the Grant Date and as to an additional __% of the
original number of RSUs on each succeeding anniversary of the Grant Date until
the ____ anniversary of the Grant Date, at which time this award shall be fully
vested.

(b)           In the event that the Participant’s employment with the Company is
terminated by reason of retirement, and the Participant is at least sixty (60)
years of age and has been in continuous employment with the Company for at least
ten (10) years, the Participant will be entitled to additional acceleration of
vesting as provided in Section 10(c) of the 2002 Stock Incentive Plan (the
“Plan”).

(c)           In the event that the Participant ceases to be employed by the
Company for any reason other than retirement as described in Section 2 (b)
above, the award shall cease to vest effective as of the date of the
participant’s termination of employment with Company and any unvested RSUs will
be cancelled.

 

(d)           If the Participant’s employment with the Company is interrupted by
reason of a leave of absence, whether paid or unpaid, the RSUs shall cease to
vest during such leave or absence and will resume vesting upon the Participant’s
return from such leave. The Original Expiration Date shall in no way be
affected.

 

(e)          For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company.

 

3.

Forfeiture

 

In the event that the Participant terminates his or her employment with the
Company or any of its subsidiaries for any reason whatsoever, within twenty four
(24) months if the Participant is employed in the fields of research and
development, engineering, testing, strategic planning or any phase of management
or within twelve (12) months if the Participant is employed in any other fields
and the Participant (i) accepts employment with any competitor of, or otherwise
engages in competition with, the Company or (ii) attempts directly or indirectly
to induce any employee of the Company to accept employment elsewhere, the Board
of Directors, in its sole discretion, may require the Participant to return, or
(if not received) to forfeit, to the Company the economic value of the RSUs
which is realized or obtained (measured at the date of vesting) by the
Participant during the twelve (12) months prior to the date of the Participant’s
termination of employment with the Company. Nothing herein shall limit any other
remedies that may be available to the Company under any other agreement(s).

 

 

--------------------------------------------------------------------------------

 

 

 

4.

Payment

 

By signing this Agreement below under “Participant’s Acceptance”, the
Participant agrees that the Purchase Price for each vested RSU will be withheld
from the Participant’s pay check immediately following the date of vesting for
each such RSU.

 

 

5.

Distribution of Shares.

 

(a)           The Company will distribute to the Participant (or to the
Participant’s estate in the event that his or her death occurs after a vesting
date but before distribution of the corresponding Shares), as soon as
administratively practicable after each vesting date (each such date of
distribution is hereinafter referred to as a “Settlement Date”), the Shares of
Common Stock represented by RSUs that vested on such vesting date.

 

(b)           The Company shall not be obligated to issue to the Participant the
Shares upon the vesting of any RSU (or otherwise) unless the issuance and
delivery of such Shares shall comply with all relevant provisions of law and
other legal requirements including, without limitation, any applicable federal
or state securities laws and the requirements of any stock exchange upon which
shares of Common Stock may then be listed.

 

6.

Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise encumber by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

 

7.

Dividend and Other Shareholder Rights.

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.

 

8.

Provisions of the Plan; Reorganization Event.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

 

9.

Withholding Taxes; Section 83(b) Election.

(a)           No Shares will be delivered pursuant to the vesting of an RSU
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

 

- 2 -

 

 

--------------------------------------------------------------------------------

 

 

(b)           The Participant acknowledges that no election under Section 83(b)
of the Internal Revenue Code of 1986 may be filed with respect to this award.

 

10.

Miscellaneous.

(a)           No Rights to Employment. The Participant acknowledges and agrees
that participation in this plan is discretionary and that the vesting of the
RSUs pursuant to Section 2 hereof is earned only by continuing service as an
employee at the will of the Company (not through the act of being hired or
purchasing shares hereunder). The Participant further acknowledges and agrees
that the transactions contemplated hereunder and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as an employee or consultant for the vesting period, for any period, or at all.

(b)           Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

(c)           Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.

(d)           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 7 of this
Agreement.

(e)           Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five days after
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10(e).

(f)           Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g)           Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersedes all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h)           Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.

(i)           Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Massachusetts
without regard to any applicable conflicts of laws.

(j)            Unfunded Rights. The right of the Participant to receive Common
Stock pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

 

- 3 -

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Award to be executed as of the
day and year first above written.

Kronos Incorporated

By:___________________________

 

Mark. S. Ain

 

 

Executive Chairman of the Board

 

 

PARTICIPANT’S ACCEPTANCE

The undersigned Participant acknowledges that he or she: (i) has read this
Agreement; (ii) has been advised by legal counsel of the Participant’s own
choice or has voluntarily declined to seek such counsel; (iii) understands and
agrees to the terms and conditions of this Agreement; and (iv) is fully aware of
the legal and binding effect of this Agreement. The undersigned Participant
acknowledges receipt of a copy of the Company’s 202 Stock Incentive Plan and
hereby accepts this Award.

PARTICIPANT:

_____________________________

Signature

 

_____________________________

Name

Print Address of Participant:

_____________________________

Street

_____________________________

City

_____________________________

 

State

Zip/Postal Code

 

 

- 4 -

 

 

--------------------------------------------------------------------------------

 

 